        Case 1:20-cv-04669-GBD Document 59 Filed 02/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ATHENA ART FINANCE CORP.,

                     Plaintiff,              Case No. 20-cv-4669(GBD)
             -against-                       Hon. George B. Daniels
 that
 CERTAIN ARTWORK BY JEAN-MICHEL              NOTICE OF MOTION FOR A
 BASQUIAT ENTITLED HUMIDITY, 1982,           PRELIMINARY INJUNCTION
 In Rem,

                     Defendant,

 SATFINANCE INVESTMENT LIMITED and
 DELAHUNTY LIMITED d/b/a DELAHUNTY
 FINE ART,

                     Interested Parties.




 SATFINANCE INVESTMENT LIMITED,

                    Intervenor-Plaintiff,

             -against-

 ATHENA ART FINANCE CORP. and
 that CERTAIN ARTWORK BY JEAN-MICHEL
 BASQUIAT ENTITLED HUMIDITY, 1982,
 In Rem,

                    Intervenor-Defendants.
          Case 1:20-cv-04669-GBD Document 59 Filed 02/18/21 Page 2 of 3




        PLEASE TAKE NOTICE that, upon the accompanying February 17, 2021,

Memorandum of Law in Support of its Motion for a Preliminary Injunction, the February 17,

2021, Declaration of Aleksandar Pesko and the exhibits attached thereto; the February 17, 2021,

Declaration of Judd B. Grossman, Esq. and the exhibits attached thereto; and all papers and

proceedings in this action, Interested Party and Intervenor-Plaintiff Satfinance Investment

Limited will move in this Court, before the Honorable George B. Daniels, United States District

Judge, at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, Courtroom

11A, in the City, County and State of New York, on March 18, 2021, at 11:30 am, or as soon

thereafter as counsel may be heard, for an order under Rule 65 of the Federal Rules of Civil

Procedure:

        (i)    Enjoining Plaintiff Athena Art Finance Corp. (“Athena”) from selling,

               transferring, or otherwise disposing of the in rem Defendant, that certain artwork

               by Jean-Michel Basquiat, entitled “Humidity,” 1982, during the pendency of this

               action or until further Order of this Court; and

        (ii)   Granting any such other and further relief as the Court deems just and proper.

        PLEASE TAKE FURTHER NOTICE, that by stipulation, Athena’s answering papers, if

any, shall be filed and served upon all counsel via ECF not later than March 8, 2021, and reply

papers, if any, shall be filed and served upon all counsel via ECF not later than the March 15,

2021.




                                                 2
        Case 1:20-cv-04669-GBD Document 59 Filed 02/18/21 Page 3 of 3




Dated: February 18, 2021
       New York, New York
                                                GROSSMAN LLP



                                          By:
                                                Judd B. Grossman
                                                Lindsay E. Hogan
                                                745 Fifth Avenue, 5th Floor
                                                New York, New York 10151
                                                Telephone: (646) 770-7445
                                                Facsimile: (646) 417-7997

                                                -and-

                                                HUGHES HUBBARD & REED LLP
                                                Derek J.T. Adler, Esq.
                                                One Battery Park Plaza, 12th Floor
                                                New York, New York 10004
                                                Telephone: (212) 837-6000
                                                Facsimile: (212) 422-4726

                                                Attorneys for Satfinance Investment Limited




                                      3
